Citation Nr: 1146557	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-46 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.	Entitlement to service connection for Paget's disease, to include as secondary to Agent Orange exposure


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to service connection for Paget's disease and hypertension, respectively.

The Veteran and his wife testified at a Board hearing at the RO in St. Petersburg, Florida in May 2011.  This transcript has been associated with the file.


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that hypertension is related to service, or may be presumed to be so, or is attributable to Agent Orange exposure.

2.	The preponderance of the evidence is against a finding that Paget's disease is related to service, or may be presumed to be so, or is attributable to Agent Orange exposure.


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active military service; it may not be presumed to have been incurred in service; and it is not the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.	Paget's disease was not incurred in or aggravated by active service; it may not be presumed to have been incurred in service; and it is not due to, or the result of, Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2007 and January 2008.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for hypertension and Paget's disease, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's hypertension and Paget's disease are related to service.  The Veteran himself has provided statements that his hypertension and Paget's disease are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension and osteitis deformans (Paget's disease) may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because, as discussed below, neither the Veteran's hypertension nor Paget's disease was diagnosed and treated until many years after separation from service.  

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

Presumption of Herbicide Exposure Analysis

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran has confirmed service in Vietnam during the Vietnam War era from October 19, 1968 to October 2, 1969 and is therefore presumed to have been exposed to herbicide agents.  Hypertension and Paget's disease, however, are not on the list of diseases associated with herbicide agents and, therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for hypertension or Paget's disease, the Veteran is not precluded from establishing service connection with evidence that such disabilities were incurred during service or are otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct Service Connection Analysis

To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, the Veteran has been diagnosed with throat cancer.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran was afforded a medical examination at entrance to, and separation from, service in March 1968 and February 1970, respectively.  At his entrance examination his blood pressure was recorded as 132/80.  On his Report of Medical History the Veteran checked that he did not suffer from high or low blood pressure.  He also did not report any joint or bone pain and the examiner did not indicate that he suffered from Paget's disease.  At the Veteran's separation examination his blood pressure was recorded as 128/88.  There was no diagnosis of hypertension at this examination.  The Veteran also did not report any complaints of pain in his bones or joints.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with hypertension or Paget's disease.  The lack of findings of record weighs against the Veteran's assertions that he suffered from these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

A March 2003 VA treatment record noted the Veteran was diagnosed with hypertension in approximately 2000 and the first diagnosis of Paget's disease was in approximately March 2007.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his current hypertension to service.  At the Veteran's March 2003 Agent Orange registry VA examination his blood pressure was recorded as 141/86 and the Veteran's wife reported his average blood pressure was 129/82 at home.  It was noted he suffered from hypertension.  In a July 2007 VA treatment record the Veteran's blood pressure was 125/88.  A VA treatment record from February 2008 recorded the Veteran's blood pressure as 132/79 and his diagnosis was hypertension.  There is no opinion in any of these treatment records that the Veteran's hypertension is related to service.

With regard to the Veteran's claim for Paget's disease, the Board notes that a July 2007 VA treatment record indicated he was diagnosed with the disease after a bone scan in March 2007.  A separate entry from the July 2007 VA treatment record reported the Veteran had Paget's disease in his right pelvis area, but was asymptomatic.  There is no indication that the examiner opined the Veteran's Paget's disease was related to service.  

After reviewing the claim file, the Board finds there is no persuasive evidence which indicates the Veteran's hypertension or Paget's disease are due to active duty military service.  

Here, the only evidence relating hypertension to the Veteran's service-connected diabetes are the Veteran's own personal statements.  The Board acknowledges the Veteran's and his wife's testimony that he did not have any symptoms of hypertension or Paget's disease prior to entering the military and that his condition worsened after separation from service.  The Veteran testified he suffered dizzy spells approximately one year after separation from service.  See May 2011 hearing transcript.

The Board also acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension and Paget's disease.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension and Paget's disease are not conditions generally capable of lay diagnosis.  In this regard, the origin of both disabilities is a matter of medical complexity.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension and Paget's disease do not constitute competent evidence on which the Board can make a service connection determination.

In sum, the Board finds that there is no persuasive evidence of hypertension or Paget's disease that manifested during active service and continued thereafter.  Furthermore, the length of time between the Veteran's separation from active service and first treatment and diagnoses of hypertension and Paget's disease weighs against granting the Veteran's claim of service connection.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for hypertension and Paget's disease must be denied on both a direct and presumptive basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Paget's disease is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


